SRNECF (12/1/10) lew              UNITED STATES BANKRUPTCY COURT
                                           District of Oregon

In re                                         )
 Edward Gene Brasley                          ) Case No. 15−33033−dwh13
Debtor(s)                                     )
                                              ) NOTICE TO SERVE
                                              ) DOCUMENT(S)
                                              )
                                              )


Troy G. Sexton IS NOTIFIED that a copy of document(s) entitled Application by Debtor's Attorney for
Supplemental Compensation and Order Thereon, and Notice Thereof included as additional PDF
file(s) in the Notice of Electronic Filing (NEF) of this document, and any additional required attachment(s)
must be immediately served on all appropriate parties as follows:

  1. Before serving the copies you must:

      a. [If there is a Notice of Hearing enclosed] Place the Notice of Hearing on top of any other
         documents to be served on paper.

      b. Attach copies of any attachments originally filed with the document to be served, unless that is not
         required by the Certificate of Service on that document; and

      c. [If there is a Certificate of Service on the document to be served] Attach copies of any other
         document(s) required by the certificate.

       Do not attach a copy of this Notice.

  2. Within 14 days of the date below, unless an order on the document to be served provides otherwise,
     you must file a completed, dated, and signed certificate of service, without any attachments, that links
     to the original document and, unless you use a certificate included on the document to be served,
     includes: (a) a certification that you served the document(s) on all appropriate parties, and (b) a
     clearly identified list of the names and addresses of all parties served conventionally using paper.


Dated: 12/23/19                                                             Clerk, U.S. Bankruptcy Court
                                                                            1050 SW 6th Ave. #700
                                                                            Portland, OR 97204




                           Case 15-33033-dwh13        Doc 33-1     Filed 12/23/19
